Citation Nr: 1640744	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  11-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.

2.   Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD), depressive disorder, NOS and cognitive disorder NOS.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969, including service in Vietnam.

The issue of entitlement to service connection for a heart disorder comes to the Board of Veterans' Appeals (Board) from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to an initial higher rating for PTSD and entitlement to a TDIU come on appeal from a December 2009 rating decision, which granted service connection for PTSD and assigned a 50 percent rating.  Although the Veteran did not submit a notice of disagreement to this decision, additional evidence including VA treatment records, Veteran's statements indicating an increase in severity and an October 2010 VA examination were all associated with the record within one year of the date of this decision.  As this evidence addresses the severity of the Veteran's PTSD and indicates a possible worsening of symptoms, it is new and material and is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  In turn, the prior December 2009 decision rating decision did not become final.  See 38 C.F.R. § 3.156(b).  The RO readjudicated the rating assigned in a December 2011 rating decision and continued the 50 percent rating, which was appealed by the Veteran.  Therefore, in light of the above, the Board finds that the appeal has been ongoing since the award of service connection and, in turn, has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  

In an April 2016 rating decision, the RO awarded a maximum total 100 percent rating for the Veteran's service connected prostate cancer, effective March 28, 2016.  In turn, the RO determined that the Veteran's TDIU claim was essentially rendered moot as of March 28, 2016 as he was in receipt of a maximum total 100 percent rating.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  As such, in light of Bradley, the Veteran's TDIU claim as of March 28, 2016 has not been rendered moot and is still in appellate status.  

The issues of entitlement to an initial higher rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have ischemic heart disease.

2.  The Veteran's diagnosed heart disorder, including congestive heart failure, is not is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides, and heart disease did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for a heart disorder.  Specifically, in his statements of record and at the Board hearing, the Veteran has asserted that his current heart disorder is due to exposure to herbicides while stationed in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Ischemic heart disease is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's records show that he served in Vietnam during the applicable time period, and, thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, service treatment records are silent with respect to any symptoms, complaints or diagnosis pertaining to a heart disorder.  Importantly, on examination prior to discharge in October 1969, the Veteran heart was evaluated as clinically normal.  In his contemporaneous medical history, the Veteran expressly denied any shortness of breath, pain or pressure in chest, or palpitation or pounding heart.     

The first post service medical evidence of a heart disorder is a February 1999 private medical opinion stating the Veteran had been seen for further management of congestive heart failure.  However, no etiological opinion was provided.

In January 2008, the Veteran filed his current claim for heart disease, claiming it was secondary to Agent Orange exposure.  Follow up VA and private clinical records continue to show treatment for congestive heart failure.  

The Veteran was afforded a VA examination in November 2010.  The examiner clearly found that the Veteran did not have ischemic heart disease.  A contemporaneous chest x-ray showed no active cardiopulmonary disease.  The examiner provided that the Veteran had not been diagnosed with any form of ischemic heart disease.  He had long standing congestive heart failure that was suspected to be secondary to hypertension and/or his history of alcohol abuse per review of primary care provider progress notes.  The Veteran denied having any heart attack, angioplasty, stents, bypass, surgery or ever being advised that he had coronary artery disease or any problems with the arteries in his heart.  The examiner observed the February 1999 opinion from the Veteran's private cardiologist stating that the Veteran had congestive heart failure.  The Veteran reported that his heart condition had not changed since a 2006 echocardiogram, which indicated an EF of 55-60% and normal left ventricular size and function.  The examiner concluded that it was less likely as not that the Veteran had any ischemic heart disease based on the Veteran's reported history and any available evidence at that time.  

In light of additional private treatment records being obtained, another medical opinion was obtained in April 2011.  Another VA examiner reviewed the record and again opined that there was no documentation in the record to indicate an ischemic heart disease condition in this Veteran.  The examiner rationalized that the Veteran's private records noted LV dysfunction, LVH, most likely due to hypertension, with coronary angiogram revealing no coronary artery disease or evidence of ischemic disease.  The examiner concluded that the Veteran's current cardiomyopathy was not a result of ischemic heart disease.    

In August 2011, the Veteran was afforded another VA examination with the same examiner who conducted the initial examination to clarify multiple notations of angina and anterior infarcts in the Veteran's treatment records.  The examiner reviewed the claims file.  The examiner noted that the "multiple notations of angina" were on long-term disability insurance forms the Veteran's physician completed.  Angina, though typically referring to coronary artery disease, is occasionally used to describe any heart related or suspected heart related chest pain.   The examiner indicated that he was unable to even speculate what information the physician used in completion of those forms.  He was also unable to determine if the physician had the Veteran's medical records available when completing these forms.  Interestingly, on a few early forms, the physician noted "angina', however on latter forms, the physician noted congestive heart failure but no references to angina.  In the Veteran's private cardiologist's progress notes, there were repeated references to his congestive heart failure and a history of a normal coronary arteriogram.  There were no references to coronary artery disease in any of the cardiology notes reviewed.  

The examiner continued that there was one reference of "congestive heart failure due to coronary artery disease" in a note dated January 2006 by a rheumatologist.  The VA examiner again indicated that he could only speculate what this statement was based on, but indicated it was likely a statement from the Veteran as there is no evidence that the Veteran has been diagnosed as having coronary artery disease. There were EKGs in the claims file with references in infarct and ischemia.  EKGs
machines are well known to be inaccurate, often "over diagnosing" conditions.  According to UpToDate Online concerning EKG validity, the utility of these findings for screening is limited for the following reasons: approximately one-third to one-half of individuals with a normal coronary arteriogram have EKG abnormalities; approximately 30 percent of individuals with angiographically proven CHD have a normal resting EKG; and most coronary events occur in individuals without resting EKG abnormalities.  This scenario is apparently the case here as the changes were not consistent from one EKG to the next, additionally, in May 2009, the EKG machine diagnosed "probable infarction acute", which is not apparent on reviewing the EKG and also was obviously not apparent to the cardiologist as there is no reference to the "abnormal" EKG in the cardiologist's progress notes on that date or the next visit.  These were almost certainly inaccurate EKG machine diagnosis.  It is quite common for person's medical records to contain inaccurate information that was based on a history provided by the patient.  Often, diagnosis/conditions are listed based on symptoms/suspected conditions without confirmation.  With respect to the Veteran,  for example, the cardiologist was consistently indicating that the Veteran had peripheral vascular disease with claudication on his progress notes (likely based on reported symptoms).  Once the Veteran had vascular studies, and they were normal, the diagnosis was changed to L-S radiculopathy.

Despite the references to angina, infarct, or ischemia found in the records, there is no documented/confirmed diagnosis of any confirmed coronary artery disease.
It is important to note that cardiologists are extremely sensitive to any suggestion of ischemia.  They are very quick to do further testing to include cardiac angiogram if there is evidence to support such testing and procedures.  That the cardiologist does not make any reference to coronary artery disease in any progress notes and consistently references his history of a normal cardiac cath, strongly supports the absence of coronary artery disease in the Veteran.  The Veteran does have chronic congestive heart failure.  Per progress notes, the congestive heart failure has been attributed to his long-standing hypertension and possibly his history of prior alcohol abuse.  The examiner concluded that there is no indication of any ischemia related congestive heart failure.

Of note, the VA examiners considered the Veteran's claims file and medical history in the report. In this regard, the most recent VA examiner specifically addressed notations in the clinical record that could possible suggest a finding of ischemic heart disease and thoroughly explained why these notations were not indicative of such disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, he provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examinations with medical opinions.

Initially, the Board finds that the medical evidence does not support that the Veteran has ischemic heart disease.  He was specifically afforded VA heart examinations in August 2010 and August 2011 at which time, the VA examiner examined the Veteran and reviewed the Veteran's records and found no evidence of ischemic heart disease.  Moreover, another VA opinion done in April 2011 also found no evidence of ischemic heart disease.  Moreover, subsequent VA treatment records are also silent with respect to any diagnosis of ischemic heart disease.  According to the August 2011 VA examiner, any findings of coronary artery disease would be noted in the progress notes.  Rather, these records show that the Veteran has been diagnosed with congestive heart failure, which is not one of the enumerated diseases presumed to be due to exposure to herbicides.  

The Board recognizes that the Veteran testified that he has been diagnosed with coronary artery disease.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, however, the Veteran, as a layperson, is not competent to diagnose himself with a heart disability, a complex medical issue involving specialized testing, for which the Veteran does not have the education, training, or experience to competently opine.  See Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Thus, his statements are outweighed by the medical evidence of record showing no such diagnosis.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the instant case, based on the evidence of record, the Veteran has not suffered from ischemic heart disease at any point during the course of the appeal or, for that matter, prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, as the Veteran has not been diagnosed with ischemic heart disease, the herbicide presumption does not apply in the instant case.  

The Board now turns to whether the Veteran's diagnosed heart disorder, mainly congestive heart failure, is directly related to service.  After considering the totality of the evidence of record, the Board finds that service connection for any diagnosed heart disorder, including congestive heart failure, is not warranted as there is no competent evidence linking any disability to any disease, injury, or incident in service, and no evidence of heart disease within one year of service.  Importantly, the Veteran's heart was evaluated as clinically normal at the time of his discharge  examination and he expressly denied any shortness of breath, pain or pressure in chest, or palpitation or pounding heart.  Moreover, the first post service medical evidence of any heart disorder is in February 1999, almost 30 years after the Veteran's discharge from service.  Importantly, the Veteran has not provided any lay evidence of ongoing symptomatology since service.  Rather, he has consistently claimed that his heart disorder is due to exposure to herbicides.  Thus, there is no evidence of pertinent symptomatology to support an award of service connection.  See Walker, cited above.  

Significantly, the highly probative VA examination indicated that the Veteran's current heart disorder was due to his hypertension or possibly prior alcohol abuse.  There was no indication of any link to service, to include exposure to herbicides.  The Board notes that service connection for hypertension was previously denied in an August 2008 rating decision and this matter is not currently before the Board.  The Board recognizes that the Veteran has expressly denied any prior alcohol abuse.  However, again, the VA examiner based his opinion on a review of the Veteran's medical records, which document alcohol use until the Veteran's second stroke in 1999.  In turn, the examiner's opinion was based on an accurate assessment of the facts.  Again, the Veteran has primarily claimed that his heart disorder is due to exposure to herbicides, but, as discussed above, the Veteran has not been diagnosed with an ischemic heart disorder that is presumed due to herbicide exposure and there is no other evidence linking any current heart disorder directly to service, to include exposure to herbicides.  Importantly, there is no medical evidence to refute the VA opinion.  

Again, the Veteran is not competent to directly link any current heart disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disorder is denied.


REMAND

The Veteran is also seeking an initial higher rating for his PTSD and entitlement to a TDIU due to his PTSD.  The Veteran was most recently afforded a VA examination to evaluate the severity of his PTSD in November 2012, almost four years ago.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, which is the criteria for a 50 percent rating under 38 C.F.R. § 4.149, Diagnostic Code 9411.  However, importantly, an August 2012 medical opinion, only a few months prior, indicated more severe impairment and determined that the Veteran was permanently disabled due to his PTSD.  Moreover, subsequent clinical records dated in 2013 appear to document increasing depression and social isolation.  

Importantly, at the Board hearing, the Veteran testified that his symptoms had increased in severity since the last examination.  In this regard, he reported having to increase his medications as well increasing social isolation.  He also again testified that he could not work due to his PTSD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, given the inconsistencies between the August 2012 medical opinion and November 2012 VA examination as well as the evidence of a possible increase in severity since the last examination, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Lastly, it appears that the Veteran receives continuous treatment for his PTSD at the VA.  In this regard, at the Board hearing, the Veteran reported receiving treatment the prior day.  The electronic record currently contains records dated to April 2016.  Thus, the Board finds that VA treatment records dated from April 2016 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from April 2016 to the present.  

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. 

The examiner is also requested to comment on the Veteran's ability to function in an occupational environment and to describe the functional effects of the Veteran's PTSD on his employment.  

All opinions expressed should be accompanied by supporting rationale. 

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


